Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103

3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.	Claim(s) 1-12 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Youker et al. (Pub NO US 2003/0065367 A1; hereinafter Youker) in view of Liu et al. (Patent No US 11,487,145 B2; hereinafter Liu).

Regarding Claim 1, Youker teaches a device (panel 100 in Fig. 1 and fig. below; See [0017]-[0024]), comprising:
a first portion (upper portion of 110 in Fig. 1 and Fig. below; See [0017]) attached to a side of the panel (110 is attached to all side of panel (100 in Fig. 1 and Fig. below; See [0017]); and
a second portion (lower portion of 110 in Fig. 1 and Fig. below; See [0017]) attached to a side of the first portion (upper portion and lower portion of 110 is attached to all side of display panel 100 in Fig. 1 and Fig. below; See [0017]),
wherein the panel includes a first panel test pad (one of 127 in Fig. 1 and fig. below; See [0022]) and a second panel test pad (one of 127 in Fig. 1 and fig. below; See [0022]),
the first portion (upper portion of 110 in Fig. 1 and Fig. below; See [0017]) includes a 1-1 circuit test lead (See Fig. 1 and Fig. below) overlapping and connected to the first panel test pad (1-1 circuit test lead overlap and connected to first panel test pad in Fig. 1 and Fig. below), a 1-2 circuit test lead (See Fig. 1 and Fig. below) overlapping and connected to the second panel test pad (1-2 circuit test lead overlap and connected to second panel test pad in Fig. 1 and Fig. below), a 2-1 circuit test lead (See Fig. 1 and Fig. below) overlapping and connected to the second portion (2-1 circuit test lead overlap and connected to one of panel test pad on second portion in Fig. 1 and Fig. below), a 1-1 test lead line (one of 123b in Fig. 1 and Fig. below; See [0021]) connected to the 1-1 circuit test lead (See Fig. 1 and Fig. below), a 1-2 test lead line (one of 123b in Fig. 1 and Fig. below; See [0021]) connected to the 1-2 circuit test lead (See Fig. 1 and Fig. below), and a first test lead line (See Fig. 1 and Fig. below) connected to the 2-1 circuit test lead (first test lead line is connected to 2-1 circuit test lead in Fig. 1 and Fig. below ), and
the 1-1 test lead line and the 1-2 test lead line are connected to the first test lead line (all components of display panel 100 are to each other in fig. 1 and Fig. below; See [0017]-[0024]).

    PNG
    media_image1.png
    892
    903
    media_image1.png
    Greyscale

Youker teaches first portion and second portion (the first substrate and second substrate in Fig. above is first portion and second portion),
Youker is silent about display device with display panel and first substrate and second substrate.
Liu teaches display device (See Fig. 2; See Col. 4, Lines 15-20) with display panel (100 in Fig. 2; See Col. 4, Lines 15-20) with first substrate (110 in Fig. 2; See Col. 4, Lines 15-20) and second substrate (120 in Fig. 2; See Col. 4, Lines 15-20).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Youker by using display device with display panel and first substrate and second substrate, as taught by Liu in order to manufacture display panel (Liu; [Col. 1, Lines 13-16]).
Regarding Claim 2, Youker in view of Liu teaches the display device of claim 1. Youker further teaches wherein the second substrate includes a first main test pad overlapping and connected to the 2-1 circuit test lead (See Fig. 1 and Fig. below; See [0017]-[0024]), and a first test point connected to the first main test pad (See Fig. 1 and Fig. below; See [0017]-[0024]).

    PNG
    media_image2.png
    897
    923
    media_image2.png
    Greyscale

Regarding Claim 3, Youker in view of Liu teaches the display device of claim 2. Youker further teaches wherein the first panel test pad and the second panel test pad are electrically connected to each other through a first panel test line connected to the first panel test pad (See Fig. 1 and Fig. below; See [0017]-[0024]), a second panel test line connected to the second panel test pad (See Fig. 1 and Fig. below; See [0017]-[0024]), and a panel common test line connecting the first panel test line and the second panel test line (See Fig. 1 and Fig. below; See [0017]-[0024]).

    PNG
    media_image3.png
    962
    908
    media_image3.png
    Greyscale

Regarding Claim 4, Youker in view of Liu teaches the display device of claim 3. Youker further teaches wherein:
the display panel further includes a third panel test pad and a third panel test line connected to the third panel test pad (See Fig. 1 and Fig. below; See [0017]-[0024]); and
 the third panel test line is connected to the panel common test line (See Fig. 1 and Fig. below; See [0017]-[0024]).

    PNG
    media_image4.png
    898
    908
    media_image4.png
    Greyscale

Regarding Claim 5, Youker in view of Liu teaches the display device of claim 4. Youker further teaches wherein:
the first substrate further includes a 1-3 circuit test lead (See Fig. 1 and Fig. below; See [0017]-[0024]) overlapping and connected to the third panel test pad (See Fig. 1 and Fig. below; See [0017]-[0024]), and a 2-2 circuit test lead (See Fig. 1 and Fig. below; See [0017]-[0024]) overlapping and connected to the second substrate (2-2 circuit test lead overlap and connected to 2-2 test pad on second substrate in Fig. 1 and Fig. below; See [0017]-[0024]); and
the 1-3 circuit test lead is connected to the 2-2 circuit test lead (all components on display panel 100 are connected to each other in Fig. 1 and Fig. below; See [0017]-[0024]).

    PNG
    media_image5.png
    898
    908
    media_image5.png
    Greyscale

Regarding Claim 6, Youker in view of Liu teaches the display device of claim 5. Youker further teaches wherein the second substrate further includes a second main test pad (See Fig. 1 and Fig. below; See [0017]-[0024]) overlapping and connected to the 2-2 circuit test lead (See Fig. 1 and Fig. below; See [0017]-[0024]), and a second test point connected to the second main test pad (See Fig. 1 and Fig. below; See [0017]-[0024]).

    PNG
    media_image6.png
    907
    908
    media_image6.png
    Greyscale

Regarding Claim 7, Youker in view of Liu teaches the display device of claim 6. Youker further teaches wherein:
the display panel further includes a fourth panel test pad (See Fig. 1 and Fig. below; See [0017]-[0024]) and a fourth panel test line (See Fig. 1 and Fig. below; See [0017]-[0024]) connected to the fourth panel test pad (See Fig. 1 and Fig. below; See [0017]-[0024]); and
the fourth panel test line is connected to the panel common test line (See Fig. 1 and Fig. below; See [0017]-[0024]).

    PNG
    media_image7.png
    898
    908
    media_image7.png
    Greyscale

Regarding Claim 8, Youker in view of Liu teaches the display device of claim 7. Youker further teaches wherein:
the first substrate further includes a 1-4 circuit test lead (See Fig. 1 and Fig. below; See [0017]-[0024]) overlapping and connected to the fourth panel test pad (See Fig. 1 and Fig. below; See [0017]-[0024]), and a 2-3 circuit test lead (See Fig. 1 and Fig. below; See [0017]-[0024]) and a 2-4 circuit test lead (See Fig. 1 and Fig. below; See [0017]-[0024]) overlapping and connected to the second substrate (2-3 circuit test lead and 2-4 circuit test lead overlap and connected to 2-3 test pad and 2-4 test pad respectively on second substrate in Fig. 1 and Fig. below; See [0017]-[0024]); and
the 2-3 circuit test lead and the 2-4 circuit test lead are connected to the 1-4 circuit test lead (all components in  Fig. 1 and Fig. below are connected to each other; See [0017]-[0024]),

    PNG
    media_image8.png
    898
    920
    media_image8.png
    Greyscale

Regarding Claim 9, Youker in view of Liu teaches the display device of claim 8. Youker further teaches wherein:
the second substrate further includes a third main test pad overlapping and connected to the 2-3 circuit test lead (See Fig. 1 and Fig. below; See [0017]-[0024]), and a fourth main test pad overlapping and connected to the 2-4 circuit test lead (See Fig. 1 and Fig. below; See [0017]-[0024]): and
the third maim test pad and the fourth main test pad are connected to a third test point (See Fig. 1 and Fig. below; See [0017]-[0024]).

    PNG
    media_image9.png
    928
    920
    media_image9.png
    Greyscale

Regarding Claim 10, Youker in view of Liu teaches the display device of claim 9. Youker further teaches wherein:
the first substrate further includes a first test lead line, a 1-1 test lead line, and a 1-2 test lead line (See Fig. 1 and Fig. below; See [0017]-[0024]);
the first test lead line is physically connected to the 2-1 circuit test lead (See Fig. 1 and Fig. below; See [0017]-[0024]);
the 1-1 test lead line is physically connected to the 1-1 circuit test lead (See Fig. 1 and Fig. below; See [0017]-[0024]);
the 1-2 test lead line is physically connected to the 1-2 circuit test lead (See Fig. 1 and Fig. below; See [0017]-[0024]); and
the 1-1 test lead line and the 1-2 test lead line are physically connected to the first test lead line (See Fig. 1 and Fig. below; See [0017]-[0024]).

    PNG
    media_image10.png
    896
    908
    media_image10.png
    Greyscale

Regarding Claim 11, Youker in view of Liu teaches the display device of claim 10. Youker further teaches wherein the first substrate further includes a second test lead line (See Fig. 1 and Fig. below; See [0017]-[0024]) configured to electrically connect the 1-3 circuit test lead and the 2-2 circuit test lead (See Fig. 1 and Fig. below; See [0017]-[0024]).

    PNG
    media_image11.png
    896
    910
    media_image11.png
    Greyscale

Regarding Claim 12, Youker in view of Liu teaches the display device of claim 11. Youker further teaches wherein:
the first substrate further includes a third test lead line (See Fig. 1 and Fig. below; See [0017]-[0024]) connected to the 1-4 circuit test lead (See Fig. 1 and Fig. below; See [0017]-[0024]), a 3-1 lead test line (See Fig. 1 and Fig. below; See [0017]-[0024]) connected to the 2-3 circuit test lead (See Fig. 1 and Fig. below; See [0017]-[0024]), and a 3-2 lead test line (See Fig. 1 and Fig. below; See [0017]-[0024]) connected to the 2-4 circuit test lead (See Fig. 1 and Fig. below; See [0017]-[0024]); and
the 3-1 lead test line and the 3-2 lead test line are connected to the third test lead line (all components in Fig. 1 and Fig. below are connected to each other; See [0017]-[0024]).

    PNG
    media_image12.png
    901
    910
    media_image12.png
    Greyscale

Regarding Claim 14, Youker in view of Liu teaches the display device of claim 1. Youker further teaches wherein:
the 1-1 test lead line is physically connected to the 1-1 circuit test lead (See Fig. 1 and Fig. below; See [0017]-[0024]);
the 1-2 test lead line is physically connected to the 1-3 circuit test lead (See Fig. 1 and Fig. below; See [0017]-[0024]);
the first test lead line is physically connected to the 2-1 circuit test lead (See Fig. 1 and Fig. below; See [0017]-[0024]); and
the 1-1 test lead line and the 1-2 test lead line are physically connected to the first test lead line (all components in Fig. 1 and Fig. below are connected to each other; See [0017]-[0024]).

    PNG
    media_image1.png
    892
    903
    media_image1.png
    Greyscale

Regarding Claim 15, Youker teaches a device (panel 100 in Fig. 1 and fig. below; See [0017]-[0024]), comprising:
a panel (100 in Fig. 1 and Fig. below; See [0017]) including a data driving integrated circuit (IC 126 in Fig. 1 is data driving circuit; See [0007]-[0008], [0016]-[0018]); and
a first portion (upper portion of 110 in Fig. 1 and Fig. below; See [0017]) attached to a side of the panel (110 is attached to all side of panel 100 in Fig. 1 and Fig. below; See [0017]),
wherein the panel includes a first panel test pad (one of 127 in Fig. 1 and fig. below; See [0022]) and a second panel test pad (one of 127 in Fig. 1 and fig. below; See [0022]),
the first portion (upper portion of 110 in Fig. 1 and Fig. below; See [0017]) includes a 1-1 circuit test lead (See Fig. 1 and Fig. below) overlapping and connected to the first panel test pad (1-1 circuit test lead overlap and connected to first panel test pad in Fig. 1 and Fig. below), a 1-2 circuit test lead (See Fig. 1 and Fig. below) overlapping and connected to the second panel test pad (1-2 circuit test lead overlap and connected to second panel test pad in Fig. 1 and Fig. below), and a first test point connected to the 1-1 circuit test lead and the 1-2 circuit test lead (See Fig. 1 and Fig. below; See [0017]-[0024]).

    PNG
    media_image13.png
    889
    907
    media_image13.png
    Greyscale

Youker teaches first portion and second portion (the first substrate and second substrate in Fig. above is first portion and second portion),
Youker is silent about display device with display panel and first substrate and second substrate.
Liu teaches display device (See Fig. 2; See Col. 4, Lines 15-20) with display panel (100 in Fig. 2; See Col. 4, Lines 15-20) with first substrate (110 in Fig. 2; See Col. 4, Lines 15-20) and second substrate (120 in Fig. 2; See Col. 4, Lines 15-20).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Youker by using display device with display panel and first substrate and second substrate, as taught by Liu in order to manufacture display panel (Liu; [Col. 1, Lines 13-16]).
Regarding Claim 16, Youker in view of Liu teaches the display device of claim 15. Youker further teaches wherein:
the display panel further includes a third panel test pad (See Fig. 1 and Fig. below; See [0017]-[0024]); and
the first substrate further includes a 1-3 circuit test lead (See Fig. 1 and Fig. below; See [0017]-[0024]) overlapping and connected to the third panel test pad (See Fig. 1 and Fig. below; See [0017]-[0024]), and a second test point connected to the 1-3 circuit test lead (See Fig. 1 and Fig. below; See [0017]-[0024]).

    PNG
    media_image14.png
    868
    902
    media_image14.png
    Greyscale

Regarding Claim 17, Youker in view of Liu teaches the display device of claim 15. Youker further teaches wherein:
the display panel further includes a fourth panel test pad (See Fig. 1 and Fig. below; See [0017]-[0024]); and
the first substrate further includes a 1-4 circuit test lead (See Fig. 1 and Fig. below; See [0017]-[0024]) overlapping and connected to the fourth panel test pad (See Fig. 1 and Fig. below; See [0017]-[0024]), and a third test point (See Fig. 1 and Fig. below; See [0017]-[0024]) connected to the 1-4 circuit test lead (See Fig. 1 and Fig. below; See [0017]-[0024]).

    PNG
    media_image15.png
    868
    902
    media_image15.png
    Greyscale

Regarding Claim 18, Youker in view of Liu teaches the display device of claim 17. Youker further teaches wherein:
the first substrate further includes a first test lead line (See Fig. 1 and Fig. below; See [0017]-[0024]), a 1-1 test lead line (See Fig. 1 and Fig. below; See [0017]-[0024]), and 
a 1-2 test lead line (See Fig. 1 and Fig. below; See [0017]-[0024]);
the first test lead line is connected to the first test point (See Fig. 1 and Fig. below; See [0017]-[0024]);
the 1-1 test lead line is physically connected to the 1-1 circuit test lead (See Fig. 1 and Fig. below; See [0017]-[0024]);
the 1-2 test lead line is physically connected to the 1-2 circuit test lead (See Fig. 1 and Fig. below; See [0017]-[0024]); and
the 1-1 test lead line and the 1-2 test lead line are physically connected to the first test lead line (See Fig. 1 and Fig. below; See [0017]-[0024]).

    PNG
    media_image16.png
    766
    896
    media_image16.png
    Greyscale

6.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Youker in view of Liu further in view of Lee et al. (Pub NO. US 2009/0206340 A1; hereinafter Lee).
Regarding Claim 13, Youker in view of Liu teaches the display device of claim 9, wherein:
the first substrate further includes a data driving integrated circuit (IC 126 in Fig. 1 is data driving circuit and t’s mounted on substrate; See [0007]-[0008], [0016]-[0018]); 
Youker further teaches all of the panel test pads, the circuit test leads, and the main test pads (See all leads, pads in Fig. 1; See [0017]-[0024]).
Youker in view of Liu is silent about all of the panel test pads, the circuit test leads, and the main test pads are insulated from the data driving integrated circuit.
Lee teaches regarding display device (See abstract) wherein all of the panel test pads, the circuit test leads, and the main test pads are insulated from the data driving integrated circuit (leads, pads TCP 50 in insulated from data driving circuit 10; See [0043]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Youker and Liu by using all of the panel test pads, the circuit test leads, and the main test pads are insulated from the data driving integrated circuit, as taught by Lee in order to electrically connect the input pads and driving pads (Lee; [0043]).


Allowable Subject Matter

7.	Claims 19-21 are allowed. Examiner’s reasons for allowance are following:
a)	 Any reference does not disclose nor fairly suggest each and every claimed limitation of independent claim 19:
As to claims 19-21 the present invention is direct to an inspection method of a display device, comprising: the steps of: Independent claim 19 identifies the uniquely distinct features of “bringing jigs into contact with the first test point and the second test point to obtain a first measured value, bringing the jigs into contact with the second test point and the third test point to obtain a second measured value; bringing the jigs into contact with the first test point and the third test point to obtain a third measured value; and determining a contact resistance between the first panel test pad and the 1-1 circuit test lead, a contact resistance between the second panel test pad and the 1-2 circuit test lead, a contact resistance between the third panel test pad and the 1-3 circuit test lead and a contact resistance between the fourth panel test pad and the 1-4 circuit test lead using the first measured value, the second measure value and the third measured value”.
The closest prior art, Youker et al. (Pub NO US 2003/0065367 A1), Lee et al. (Pub NO. US 2009/0206340 A1; hereinafter Lee)) teaches Method and system for Display Device, either singularly or in combination, fail to anticipate or render the above underlined limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.

Conclusion

8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	a. CHEONG et al. (Pub NO. US 2020/0267837 A1) discloses Display Device.
	b. LEE et al. (Pub NO. US 2019/0348357 A1) discloses Display Device.
	c. Meng et al. (Patent NO. US 10,321,559 B2) discloses Display Device.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZANNATUL FERDOUS whose telephone number is (571)270-0399. The examiner can normally be reached Monday through Friday 8am to 5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phan Huy can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZANNATUL FERDOUS/Examiner, Art Unit 2858



/CHRISTOPHER P MCANDREW/Primary Examiner, Art Unit 2858